United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE MATERIEL COMMAND, TINKER
AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1886
Issued: February 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2013 appellant filed a timely appeal from a February 28, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his reconsideration request on
the basis that it was untimely filed and failed to present clear evidence of error.1 Because more
than 180 days elapsed since the most recent merit decision dated February 2, 2012 and the filing
of this appeal on August 13, 2013, the Board lacks jurisdiction to review the merits of appellant’s
case, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.

1

The Board notes that, following the issuance of the February 28, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and did not establish clear evidence of error.
On appeal, appellant argues the merits of his claim.
FACTUAL HISTORY
On June 11, 2008 appellant, then a 60-year-old mechanic supervisor, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss due to factors of
his federal employment, including exposure to hazardous noise secondary to pneudraulic
equipment, grinders, sand blasting equipment, aircraft engines and quarterly firearms testing. He
retired on March 31, 2007.
By decision dated November 7, 2008, OWCP accepted the claim for bilateral hearing loss
due to noise. Hearing aids were not authorized.
On December 9, 2008 appellant filed a claim for a schedule award.
OWCP referred appellant to an audiologist to determine the nature and extent of his
employment-related hearing loss. On September 30, 2008 an OWCP audiologist found that he
had no ratable hearing loss and a date of maximum medical improvement of
September 30, 2008.
By decision dated March 3, 2009, OWCP indicated that it had applied the standards of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) to the medical evidence of record and found that appellant’s hearing loss was not severe
enough to be considered ratable. Thus, it found that he was not entitled to a schedule award.
On March 20, 2009 appellant requested an oral hearing before an OWCP hearing
representative, which was held via telephone on August 10, 2009.
Subsequently, appellant submitted a March 11, 2009 audiometric evaluation from
Dr. Jon A. Winston, an audiologist.
By decision dated October 1, 2009, the hearing representative affirmed the March 3, 2009
decision finding that the medical evidence failed to establish a ratable hearing loss. The hearing
representative further found that there was no basis for additional impairment for tinnitus.
On September 13, 2010 appellant requested reconsideration and submitted an audiogram
dated August 30, 2010.
By decision dated September 24, 2010, OWCP denied modification of the October 1,
2009 decision on the basis that the August 30, 2010 audiogram did not constitute probative
medical evidence as it lacked speech testing and bone conduction scores and was not prepared or
certified as accurate by a physician as defined by FECA.

2

On December 14, 2010 appellant requested reconsideration.
By decision dated January 18, 2011, OWCP denied modification of its September 24,
2010 decision.
Appellant requested reconsideration on May 12, 2011 and submitted additional medical
evidence.
By decision dated July 8, 2011, OWCP denied modification of the January 18, 2011
decision.
On November 8, 2011 appellant requested reconsideration and submitted reports from
Dr. John W. Ellis, a Board-certified family practitioner and a an audiologic evaluation dated
October 4, 2011.
In a November 25, 2011 report an OWCP medical adviser reviewed a statement of
accepted facts and the medical evidence of record. He noted that OWCP regulations require all
schedule award hearing loss evaluations to be performed by a physician who specializes in
disease of the ear and found that Dr. Ellis’ qualifications did not meet this criterion.
Subsequently, OWCP referred appellant to Dr. Gregg S. Govett, a Board-certified
otolaryngologist, for a second opinion examination to determine the nature and extent of his
employment-related hearing loss. On December 30, 2011 Dr. Govett found that appellant had a
27 percent binaural hearing loss and a date of maximum medical improvement of
December 30, 2011.
On January 10, 2012 the medical adviser reviewed the medical evidence of record and
found that Dr. Govett reported that it was unknown whether or not appellant’s hearing loss was
employment related and requested an earlier pure-tone average. The medical adviser instructed
OWCP to send Dr. Govett a copy of appellant’s previous audiograms and request a
supplementary report.
In a January 17, 2012 addendum report, Dr. Govett found no significant difference
between audiograms dated September 30, 2008 and October 10, 2010 and concluded that
appellant’s hearing loss was not due to his federal employment.
By decision dated February 2, 2012, OWCP denied modification of its July 8, 2011
decision on the basis that appellant failed to establish a ratable employment-related hearing loss.
On an appeal request form dated January 29, 2013 and received by OWCP on February 4,
2013, appellant requested reconsideration and resubmitted a March 11, 2009 audiogram from
Dr. Winston. In a February 5, 2013 narrative statement, he argued that as he had been evaluated
by Dr. Winston for reports by Dr. Ellis and Dr. Govett, the decision was no longer impartial and
lacked probative value due to his previous association with Dr. Winston.
By decision dated February 28, 2013, OWCP denied appellant’s request for
reconsideration on the basis that it was untimely filed and failed to present clear evidence of

3

error. It noted that it did not have jurisdiction over the merits, but reviewed the evidence
submitted to determine whether the February 2, 2012 decision was incorrect.3
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which
review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
3

In its February 28, 2013 decision, OWCP incorrectly referred to the last merit decision as January 2, 2012. The
correct date of the last merit decision is February 2, 2012. The Board finds that OWCP committed harmless error.
4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a).

7

F.R., Docket No. 09-575 (issued January 4, 2010); see Jesus D. Sanchez, supra note 4.

8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

10

M.L., Docket No. 09-956 (issued April 15, 2010); see Fidel E. Perez, 48 ECAB 663, 665 (1997).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

13

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.14 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.15
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP regulations16 and procedures17 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision. A
right to reconsideration within one year also accompanies any subsequent merit decision on the
issues,18 including any merit decision by the Board and any merit decision following action by
the Board.19 The most recent merit decision was OWCP’s February 2, 2012 decision. Appellant
had one year from the date of this decision to make a timely request for reconsideration.
Although the appeal request form was dated January 29, 2013, the record shows that it was
received by OWCP on February 4, 2013. Since appellant did not file his request until
February 4, 2013, it was filed outside the one-year time period. As his February 4, 2013 request
for reconsideration was submitted more than one year after the February 2, 2012 merit decision,
it was untimely filed. Consequently, appellant must demonstrate clear evidence of error by
OWCP in the denial of his claim.20
OWCP denied appellant’s claim because the medical evidence was not sufficient to
establish that he had a ratable hearing loss entitling him to a schedule award. Along with his
request for reconsideration, appellant resubmitted a March 11, 2009 audiogram from
Dr. Winston. In his February 5, 2013 narrative statement, he argued that as he had been
evaluated by Dr. Winston for reports by Dr. Ellis and Dr. Govett, the opinion was not impartial
and lacked probative value due to his previous association with Dr. Winston. The March 11,
2009 audiogram was reviewed by an OWCP hearing representative in a decision dated
October 1, 2009 and does not establish clear evidence of error as it does not show that OWCP
committed an error in denying appellant’s claim on the basis that the medical evidence did not
establish a ratable hearing loss, nor does it raise a substantial question as to the correctness of
OWCP’s decision. Moreover, appellant has not established a prior connection to Dr. Govett.
There is no evidence that Dr. Govett’s second opinion evaluation lacked impartiality. Thus, the
14

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011); see
supra note 14.
18

See Robert F. Stone, 57 ECAB 292 (2005).

19

See supra note 17 at Chapter 2.1602.3.b (January 2004).

20

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

5

Board finds that the evidence submitted by appellant is not sufficient to establish clear error by
OWCP in denying his claim.21
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.22 None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.23
On appeal, appellant argues the merits of his claim. As noted above, the Board does not
have jurisdiction over the merits of this case.24 Therefore, appellant’s arguments are not
substantiated.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and did not establish clear evidence of error.

21

See J.R., Docket No. 10-2137 (issued July 12, 2011).

22

Supra note 17 at Chapter 2.1602.5 (October 2011); see Dean D. Beets, supra note 9.

23

Cf. B.K., 59 ECAB 228 (2007) (where the clamant submitted a request for a schedule award based on new and
current medical evidence, OWCP would be required to issue a decision on the schedule award claim rather than
adjudicate an application for reconsideration).
24

See supra note 2.

6

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

